DETAILED ACTION
Claims 1-30 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/25/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on 07/25/2022.  These drawings are acceptable.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 11,399,299. 
Note that the applicant filing of the continuing application is voluntary and not the direct, unmodified result of restriction requirement under 35 U.S.C. 121 (i.e. without a restriction requirement by the examiner) and the claims of the second application are drawn to the “same invention” as the first application or patent. Moreover, although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of the instant application merely broadens the scope of the claims of the Patent by eliminating the elements and their functions of the claims, and the claims of this instant application are therefore and obvious variant thereof.
Instant Application 17/872549
U.S. Patent No. 11,399,299
Claim 1: A method for wireless communications, the method comprising:
Claim 1: A method for wireless communications, the method comprising:
receiving, by a user equipment (UE), control information of a first subset of a set of non-zero-power (NZP) channel state information (CSI) reference signal (CSI-RS) (NZP CSI-RS) resources and a second subset of the set of NZP CSI-RS resources, the second subset of the set of NZP CSI-RS resources comprising one or more NZP CSI-RS ports, the control information being associated with a CSI report; 
Claim 2: The method of claim 1, wherein the control information associated with the CSI report also includes a set of resources for CSI-IM.
receiving, by a user equipment (UE), control information of a first subset of a set of non-zero-power (NZP) channel state information (CSI) reference signal (CSI-RS) (NZP CSI-RS) resources, a second subset of the set of NZP CSI-RS resources, and a set of resources for CSI interference measurement (CSI-IM), the second subset of the set of NZP CSI-RS resources comprising one or more NZP CSI-RS ports, the control information being associated with a CSI report;
performing, by the UE, a channel measurement on the first subset of the set of NZP CSI-RS resources;
performing, by the UE, a channel measurement on the first subset of the set of NZP CSI-RS resources;
performing, by the UE, an interference measurement on at least the second subset of the set of NZP CSI-RS resources in accordance with each NZP CSI-RS port in the second subset of the set of NZP CSI-RS resources corresponding to an interference transmission layer, and in accordance with other interference not associated with any of corresponding interference transmission layers, the other interference being on at least the second subset of the set of NZP CSI-RS resources;
performing, by the UE, an interference measurement on at least the second subset of the set of NZP CSI-RS resources and the set of resources for CSI-IM in accordance with each NZP CSI-RS port in the second subset of the set of NZP CSI-RS resources corresponding to an interference transmission layer, and in accordance with other interference not associated with any of the corresponding interference transmission layers, the other interference being on at least the set of resources for CSI-IM;
generating, by the UE, the CSI report based on the channel measurement and the interference measurement; and
generating, by the UE, the CSI report based on the channel measurement and interference measurement; and 
transmitting, by the UE, the CSI report to a network.
transmitting, by the UE, the CSI report to a network.
Instant Application 17/872549
U.S. Patent No. 11,399,299
Claim 3: The method of claim 2, wherein the other interference being on at least the second subset of the set of NZP CSI-RS resources and the set of resources for CSI-IM, the other interference on the set of resources for CSI-IM not being associated with any of the corresponding interference transmission layers corresponding to the second subset of the set of NZP CSI-RS resources.
Claim 4: The method of claim 1, wherein the control information excludes a set of resources for CSI-IM, and the CSI report is not associated with any set of resources for CSI-IM.
Claim 2: The method of claim 1, wherein the interference measurement is further in accordance with other interference on the second subset of the set of NZP CSI-RS resources, the other interference on the second subset of the set of NZP CSI-RS resources not being associated with any of the interference transmission layers corresponding to the second subset of the set of NZP CSI-RS resources.

Instant Application 17/872549
U.S. Patent No. 11,399,299
Claim 5: The method of claim 1, wherein the interference measurement is further in accordance with other interference on the first subset of the set of NZP CSI-RS resources, the other interference on the first subset of the set of NZP CSI-RS resources not being associated with any of the corresponding interference transmission layers corresponding to the second subset of the set of NZP CSI-RS resources.
Claim 11: The method of claim 1, wherein the interference measurement is further in accordance with other interference on the first subset of the set of NZP CSI-RS resources, the other interference on the first subset of the set of NZP CSI-RS resources not being associated with any of the interference transmission layers corresponding to the second subset of the set of NZP CSI-RS resources.
Instant Application 17/872549
U.S. Patent No. 11,399,299
Claim 6: The method of claim 1, wherein the CSI report comprises at least a channel quality indicator (CQI) and excludes a precoding matrix indicator (PMI).
Claim 3: The method of claim 1, wherein the CSI report comprises at least a channel quality indicator (CQI) and excludes a precoding matrix indicator (PMI).
Instant Application 17/872549
U.S. Patent No. 11,399,299
Claim 7: The method of claim 1, further comprising: receiving a configuration of measurement restriction associated with channel measurement.
Claim 4: The method of claim 1, further comprising receiving a configuration of measurement restriction associated with channel measurement.
Instant Application 17/872549
U.S. Patent No. 11,399,299
Claim 8: The method of claim 1, wherein the first subset of the set of NZP CSI-RS resources and the second subset of the NZP CSI-RS resources overlap.
The method of claim 1, further comprising: receiving, by the UE from a network node, a signaling of the set of NZP CSI-RS resources for the channel measurement and the interference measurement.
Claim 5: The method of claim 1, wherein the first subset of the NZP CSI-RS resources and the second subset of the NZP CSI-RS resources overlap.

Instant Application 17/872549
U.S. Patent No. 11,399,299
Claim 9: The method of claim 1, further comprising: receiving, by the UE from a network node, a signaling of the set of NZP CSI-RS resources for the channel measurement and the interference measurement.
Claim 6: The method of claim 1, further comprising receiving, by the UE from a network node, a signaling of the set of NZP CSI-RS resources for channel measurement and interference measurement.
Instant Application 17/872549
U.S. Patent No. 11,399,299
Claim 10: The method of claim 1, further comprising: receiving, by the UE from a network node, a signaling indicating the first subset of the set of NZP CSI-RS resources, the second subset of the NZP CSI-RS resources, and the CSI report.
Claim 7: The method of claim 1, further comprising receiving, by the UE from a network node, a signaling indicating the first subset of the NZP CSI-RS resources and the second subset of the NZP CSI-RS resources.
Instant Application 17/872549
U.S. Patent No. 11,399,299
Claim 11: The method of claim 10, wherein the signaling is received via downlink control information (DCI).

Claim 8: The method of claim 7, wherein the indication of the first subset of the NZP CSI-RS resources and the second subset of the NZP CSI-RS resources is received via downlink control information (DCI).
Instant Application 17/872549
U.S. Patent No. 11,399,299
Claim 12: The method of claim 11, wherein the DCI provides a triggering of one or more CSI reporting settings.
Claim 9: The method of claim 8, wherein the DCI provides a triggering of one or more CSI reporting settings.
Instant Application 17/872549
U.S. Patent No. 11,399,299
Claim 13: The method of claim 10, wherein the signaling is received via media access control (MAC) signaling.
The method of claim 1, wherein the interference measurement is further performed in accordance with energy per resource element (EPRE) ratios associated with the second subset of the set of NZP CSI-RS resources.
Claim 10: The method of claim 7, wherein the indication of the first subset of the NZP CSI-RS resources and the second subset of the NZP CSI-RS resources is received via media access control (MAC) signaling.


Instant Application 17/872549
U.S. Patent No. 11,399,299
Claim 14: The method of claim 1, wherein the interference measurement is further performed in accordance with energy per resource element (EPRE) ratios associated with the second subset of the set of NZP CSI-RS resources.
Claim 12: The method of claim 1, wherein the interference measurement is further performed in accordance with energy per resource element (EPRE) ratios associated with the second subset of the set of NZP CSI-RS resources.
Instant Application 17/872549
U.S. Patent No. 11,399,299
Claim 15: The method of claim 14, wherein each of the EPRE ratios specifies a ratio of a physical downlink shared channel (PDSCH) EPRE to an NZP CSI-RS EPRE of the second subset of the set of NZP CSI-RS resources.

Claim 13: The method of claim 12, wherein each of the EPRE ratios specifies a ratio of a physical downlink shared channel (PDSCH) EPRE to an NZP CSI-RS EPRE of the second subset of the set of NZP CSI-RS resources.



Claims 16-30, includes similar features of claims 1-15 and are therefore rejected for the same reason as indicated above.

Allowable Subject Matter
Claims 1-30 would be allowable if rewritten or amended to overcome the rejection(s) under double patenting, set forth in this Office action.
Claims 1-30 are allowable over prior art since the prior art reference(s) taken individually or in combination fail to particularly disclose, fairly suggests, or render obvious the following italic limitations:
In claim 1, “… receiving, ... control information of a first subset of a set of non-zero-power (NZP) channel state information (CSI) reference signal (CSI-RS) (NZP CSI- RS) resources and a second subset of the set of NZP CSI-RS resources, … the second subset of the set of NZP CSLRS resources comprising one or more NZP CSI-RS ports, ...; performing.... an interference measurement on at least the second subset ... corresponding to an interference transmission layer, and in accordance with other interference not associated with any of corresponding interference transmission layers ...”, and in combination with other recited limitations in claim 1.

Claim 16, includes similar features of claim 1 and is therefore allowable over prior art since the prior art reference(s) taken individually or in combination fail to particularly disclose, fairly suggests, or render obvious the italic limitation above, and in combination with other limitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kwak et al., U.S. Publication No. 2020/0245166, discloses a system that supports interference measurement via zero power (ZP) CSI-RS and non-zero power (NZP) CSI-RS and may configure a plurality of resources.
Park et al., U.S. Publication No. 2019/0109626 discloses CSI resource configuration-related information defines a group including at least one of a non-zero power (NZP) CSI-RS resource set, a CSI-IM resource set, or a CSI-SSB resource set.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKIE ZUNIGA ABAD whose telephone number is (571)270-7194. The examiner can normally be reached Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JACKIE ZUNIGA ABAD/           Primary Examiner, Art Unit 2469